DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of Claims 
Claims 72-73, 75-76, 78, and 80-91 are pending and under examination in the instant application. Under examination is elected Group IX (i.e. claims 72-73, 75-76, 78, and 80-89) and election of species with traverse wherein 
(A" -1) is GP-1 (dibutyl N-lauroyl-L-glutamide); 
(A" -2) is EB-21 (dibutyl N-2-ethylhexanoyl glutamide); 
 (B") is pentyleneglycol; 
(C") is wheat germ oil; and 
(D") is polyglyceryl-10 dioleate.

Prosecution on the merits of this application is reopened on claims 72-73, 75-76, 78, and 80-91 being unpatentable for the reasons indicated below. Upon further consideration of the claims, they are not allowable as noted by the enablement rejection below. A proposed draft new claim 92, which would be enabled, is detailed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2021 and October 20, 2021,  filed after the mailing date of the Ex Parte Quayle action on July 7 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Claim Rejections - 35 USC § 112 Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-73, 75-76, 78, and 80-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a gel composition comprising:
(A”) 0.5 to 2 wt% of a mixture of dibutyl N-lauroyl glutamide (A”-1) and dibutyl N-2-ethylhexanoyl glutamide (A”-2) in a weight ratio of (A”-1):(A”-2) of 1:4 to 1:20;
(B”) 0.5 to 20 wt% of one or more solvents selected from the group consisting of ethanol, 2-octyldodecanol, oleyl alcohol, pentyleneglycol, and myristic acid;
(C”) 30 to 95 wt% of one or more oil agents selected from the group consisting of petrolatum, solid paraffin, liquid paraffin, cyclopentasiloxane, cetyl ethylhexanoate, ethylhexyl palmitate, isopropyl myristate, isopropyl palmitate, tri(caprylic acid/capric acid)glyceryl, triethylhexanoin, shea butter, almond oil, wheat germ oil, jojoba seed oil, olive oil, meadowfoam oil, N-lauroyl-L-glutamic acid di(phytosteryl/2-octyldodecyl), and isopropyl lauroylsarcosine; and 
optionally, (D”) 3 to 20 wt% of one or more emulsifiers selected from the group consisting of polyglyceryl-10 dioleate, polyglyceryl-10 cocoate, polyglyceryl-3 cocoate, PEG-40 glyceryl triisostearate and PEG-40 glyceryl isostearate,
wherein the breaking strength of the gel composition is not more than 200 g/cm2, does not reasonably provide enablement for other gel compositions comprising other compounds of formula (I), other compounds of formula (II) and other oils, in other amounts, that have a breaking strength of not more than 200 g/cm2.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Specifically, Claims 72-73, 75-76, 78, and 80-91, are considered enabled for gel compositions as demonstrated by the gel formulations of the specification, see Tables 3A-1 (Examples 2-1-1, 2-3-1, 2-4-1, 2-5-1 and 2-6-1), Tables 3A-2 and 5B (wherein the tables list breaking strengths of more than 200 g/cm2), but not enabled for gel compositions comprising any and all compounds of formula (I) and any and all compounds of formula (II), in any and all amounts, that have a breaking strength of not more than 200 g/cm2 as broadly encompassed by the rejected claims.
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: The art of the claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the 
Based on Applicants’ own disclosure, as per Table 3A-1, paragraph 226, page 98, not every gelling composition comprising the components of the gelling agents A” and oil components C1 as per claim 72 has a breaking strength of not more than 200 g/cm2, as demonstrated by Examples 2-2-1 and 2-4-2. 

    PNG
    media_image1.png
    480
    821
    media_image1.png
    Greyscale

Further evidence of the unpredictability of the art and the claimed invention in formulating oil based gel formulations with a breaking strength of not more than 200 g/cm2, is evidenced by US Pub 2009 0317345 (Joshi reference) and Applicant’s submitted Rule 132 Declaration of Naoya Yamato submitted on July 28, 2020.
Paragraph 6 of the Yamato Declaration, states that 5 gel compositions (A to E) were reproduced from Joshi’s Table 2 (reproduced in paragraph 7). 
Gel compositions A to C comprised both GP-1 and EB-21 (i.e., those elected gelling agents of formulas I (A" -1) and II (A" -2) of claim 72) (further identified GP-1 (dibutyl N-lauroyl-L-glutamide) and EB-21 (dibutyl N-2-ethylhexanoyl glutamide) as per claim 73). Further, these gelling agents GP-1 and EB-21 are disclosed in wt% and wt% ratios within the claimed ratio of claim 72. Additionally, gel compositions A to C comprise solvents (B”) within the scope of Applicant’s claim 75 (dipropylene glycol and octyldodecanol, i.e., alcohols).  Further Gel compositions A to C comprise the claimed oil component (C”) cyclopentasiloxane 30 wt% in an amount disclosed and claimed by Applicant.
As noted by paragraph 8 of Yamato Declaration, compositions A to C, which are embodiments falling within the scope of Applicant’s currently pending claims and have breaking strength values far in excess of the claimed limitation of not more than 200 g/cm2.  See the reproduced Tables of paragraph 8 and 9, with hardness values exceeding 1000 g/cm2, 2000 g/cm2 and 3000 g/cm2. 

    PNG
    media_image2.png
    111
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    591
    media_image3.png
    Greyscale

As noted by the Declaration, values over 300 g/cm2 were determined to be (x), i.e. not preferable. Accordingly, Applicant’s own experimental work/data as per the Yamato Declaration, where Applicant’s claimed formulations cannot meet the claimed breaking strength limitation, provides further evidence of the unpredictability in the art.
As such, based on Applicants’ disclosure and submitted Yamato Declaration, one skilled in the art would understand trying to achieve the breaking of strength of not more than 200 g/cm2 with gel compositions falling within the scope of Applicant’s broad claims is highly unpredictable. 
The breadth of the claims: The instant claims are deemed very broad as these claims read on any gel composition comprising A” , where A” comprises compounds of both formulas I (A”-1) and II (A”-2), the listed oils of C”; at a weight ratio of weight ratio (A"-1) :(A"-2) of 1:2 to 1:500, wherein the breaking strength of the gel composition is not more than 200 g/cm2. 
As noted by the enclosed SciFinder search of formulas I and II, said search as resulted in over 100 different compounds which approximate the scope of claimed formulas I and II, to achieve the claimed breaking strength limitation of not more than 200 g/cm2. 
Further, the (A"-1) :(A"-2) weight ratio range lends even further breadth of the claims as the range varies from 1:2 to 1:500, to achieve the claimed breaking strength limitation of not more than 200 g/cm2. 
The amount of direction or guidance presented, and the presence or absence of working examples is very narrow in scope relative to the claimed breadth. It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
With the exception of those specific gel compositions of Tables 3A-1, 3A-2 and 5B reciting gels with breaking strengths of not more than 200 g/cm2, the specification does not provide any further guidance or working examples to demonstrate the full scope of gel compositions of claim 72 with a claimed breaking strength.
There is minimal disclosure in the specification that would indicate that gel compositions not comprising the listed amounts of components Tables 3A-1, 3A-2 and 5B of the specification would achieve the claimed breaking strength.
Additionally, the Yamato Declaration provides evidence to contradict that the full breadth of the pending claims’ gel compositions would predictably meet the breaking strength limitation.
Therefore, in view of the Wands factors as discussed above, particularly the breadth of the claims and amount of direction or guidance presented, Applicants fail to provide information sufficient provide enablement for any gel composition of claim 72 to achieve the claimed breaking strength of not more than 200 g/cm2.
While the full scope of the claims is NOT enabled by Applicant’s specification for the reasons discussed supra, an embodiment of an enabled gel composition is suggested below:
A gel composition comprising:
(A”) 0.5 to 2 wt% of a mixture of dibutyl N-lauroyl glutamide (A”-1) and dibutyl N-2-ethylhexanoyl glutamide (A”-2) in a weight ratio of (A”-1):(A”-2) of 1:4 to 1:20;
(B”) 0.5 to 20 wt% of one or more solvents selected from the group consisting of ethanol, 2-octyldodecanol, oleyl alcohol, pentyleneglycol, and myristic acid;
(C”) 30 to 95 wt% of one or more oil agents selected from the group consisting of petrolatum, solid paraffin, liquid paraffin, cyclopentasiloxane, cetyl ethylhexanoate, ethylhexyl palmitate, isopropyl myristate, isopropyl palmitate, tri(caprylic acid/capric acid)glyceryl, triethylhexanoin, shea butter, almond oil, wheat germ oil, jojoba seed oil, olive oil, meadowfoam oil, N-lauroyl-L-glutamic acid di(phytosteryl/2-octyldodecyl), and isopropyl lauroylsarcosine; and 
optionally, (D”) 3 to 20 wt% of one or more emulsifiers selected from the group consisting of polyglyceryl-10 dioleate, polyglyceryl-10 cocoate, polyglyceryl-3 cocoate, PEG-40 glyceryl triisostearate and PEG-40 glyceryl isostearate,
wherein the breaking strength of the gel composition is not more than 200 g/cm2, and
wherein all wt% are relative to the total weight of the gel composition.

Conclusion
In summary, no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629